DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 04/20/2018.
B.	Claims 1-20 remains pending.


Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scriffignano, Anthony J. et al. (US Pub. 2018/0032938 A1), herein referred to as “Scriffignano”.

As for claims 1, 18 and 20, Scriffignano teaches. A method, comprising: classifying input data associated with a machine learning model into a plurality of clusters (par. 70 

generating a plurality of linear surrogate models, wherein one of the plurality of linear surrogate models corresponds to one of the plurality of clusters, wherein a linear surrogate model is configured to output a corresponding prediction based on input data associated with a corresponding cluster (par. 109 utilizing Bayesian Network (surrogate model) to build classifier (model); and outputting the prediction data associated with the machine learning model and prediction to data associated with the plurality of linear surrogate models (par. 78 outputting predictions based upon behavior events provided by client). As for claims 2 and 19. The method of claim 1 and system of claim 18, further comprising receiving the input data associated with the machine learning model (par. 71 receiving input to the classifier/model). As for claim 3, Scriffignano teaches. The method of claim 1, wherein the input data associated with the machine learning model comprises one or more entries, wherein the one or more entries are sorted into training is data and validation data, wherein each entry of the one or more entries is associated with one or more features having corresponding feature values, a corresponding prediction label, and a corresponding 

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DOCUMENT-IDENTIFIER:    US 20180276861 A1 
 

                        CLUSTERING 
 
PUBLICATION-DATE:       September 27, 2018 
 
PATENT-FAMILY-ID:       63581864

 

plots based on computational clustering performed by a system.  Embodiments 
include performing clustering on a dataset to generate a number of clusters of 
data for the dataset.  The clusters may be processed and used to generate the 
one or more plots.  In some embodiments, the plots may include one or more 
variables plotted against a weighted average score associated with a cluster, 
the plot may visually indicate the effect that the one or more variables has on 
the predicted outcome.  The one or more plots may be presented in a display on 
a display device.  In some embodiments, the plots may be segmented and each 
segment may correspond with a number of individual curves.  The segmented 


DOCUMENT-IDENTIFIER:    US 20190294990 A1 
 
TITLE:                  DETECTING FALSE POSITIVES IN STATISTICAL MODELS 
 
PUBLICATION-DATE:       September 26, 2019 
 
PATENT-FAMILY-ID:       67985355
ABSTRACT: 
 
A method of estimating whether a statistical model is a false positive, 
comprising receiving a plurality of predicted outcomes computed by a plurality 
of statistical models for a historical dataset, computing a correlation matrix 
for the plurality of predicted outcomes, clustering the plurality of predicted 
outcomes in a plurality of clusters according to a plurality of clustering 
schemes based on the correlation matrix, selecting a clustering scheme having a 
highest quality score among a plurality of clustering schemes, computing, for 
each of the clusters of the selected clustering scheme, an aggregated predicted 

computing an estimated variance across the clusters, and computing a false 
positive probability of a selected one of the plurality of statistical models 
based on the aggregated predicted outcome of the cluster comprising the 
selected statistical model, the number of clusters, and the estimated variance 
across all clusters. 




Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        November 5, 2021